DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 9/11/2020 has been entered. The claims 14-19 and 21-25 have been cancelled. The claims 1-13 and 20 are pending in the current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. US-PGPUB No. 2018/0174348 (hereinafter Bhat) in view of Ma et al. US-PGPUB No. 2018/0033189 (hereinafter Ma). 
Re Claim 1: 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. 
Ma teaches at Paragraph 0013 that the system should be able to produce a set of blend-shapes capable of reproducing input performance captured for a given actor while conforming to general semantics such that the rigs produced for each actor behave consistently in the hands of an animator….there is a need for methods and systems that provide an easy, dynamic approach to modifying a generated blend-shape rig, based upon a predefined set of scalar parameters that enable a user to readily generate new blend-shape rigs as desired. Further, there is a need for methods and systems that can iteratively, automatically generate desired blend-shapes from an actor’s performance and at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig). Ma teaches at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig) and at Paragraph 0078 that the method of present specification gradually improves blend-shape weights, head rigid motion, blend-shape offsets (rig parameters) and the neutral pose by iterating over a plurality of steps until there is no significant improvement over all of the variables.


Bhat in view of Ma teaches an avatar control system comprising: 
non-transitory storage configured to store input data corresponding to an image of a subject (Bhat teaches at Paragraph 0068 that the image is read from memory and at Paragraph 0112 that a previously generated model rig can be read from a memory…the rig is a set of standard FACS blend shapes); and 
a hardware processor in communication with the non-transitory storage, the hardware processor programmed to (Bhat teaches at Paragraph 0064 the processor 205 is a processor, micro-processor….that performs instructions stored in the volatile 215 or the non-volatile memory 210): 
access the input data corresponding to the image of the subject (Bhat teaches at Paragraph 0053 image data including an image of a face is captured using an image capture device on a user device); 
successively execute, according to a solver order, a plurality of ordered optimizations that each iteratively adjust one or more facial rig parameters of a facial rig for an avatar to match the input data until a termination criterion is met (
Bhat teaches at Paragraph 0115 that the final step is to resolve the FACS blend shape basis (rig) to best fit the tracked surface as expressed in the following equation to optimize the rig. It is inherent that solving the equation in Paragraph 0115 requires iterative process for the rig parameters. 
Bhat further teaches a sequence of ordered optimizations including the mouth solve stage followed by the upper face solve stage for iteratively solving a subset of rig parameters. 
Bhat implicitly teaches the iterative optimization of a set of rig parameters while Ma explicitly teaches an iterative optimization processing for adjusting a set of rig parameters. 
Ma teaches at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig) and at Paragraph 0078 that the method of present specification gradually improves blend-shape weights, head rigid motion, blend-shape offsets (rig parameters) and the neutral pose by iterating over a plurality of steps until there is no significant improvement over all of the variables. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have optimized the set of rig parameters forming the blend-shape model for animation of a virtual character (avatar) to match the input face image until a convergence criteria is met. One of the ordinary skill in the art would have been motivated to have optimized the rig parameters within the set of facial regions based on the region-based ordered optimization solve stages. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils), 
wherein each of the plurality of ordered optimizations corresponds to a different facial subregion of the facial rig, and each optimization adjusts only facial rig parameters of the facial subregion on which the optimization is performed (
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils); and 
responsive to the execution of each of the ordered optimizations, set the facial rig for the avatar based at least in part on the adjusted one or more facial rig parameters (Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the solver order comprises: (1) a jaw region, (2) a lower face region, (3) a lips region, (4) a funneler region, (5) an upper face region, (6) a lids region, (7) an eyes region, (8) a neck regions, (9) a lip extras region, and (10) a tongue region. 
Bhat further teaches the claim limitation that the solver order comprises: (1) a jaw region (e.g., the jaw opening of Paragraph 0123 and FIGS. 31-35), (2) a lower face region (e.g., the mouth region and nostrils of Paragraph 0123 and FIGS. 31-35), (3) a lips region (e.g., the lips region of Paragraph 0123 and FIGS. 31-35), (4) a funneler region (e.g., the lips region including the landmark 3110 in the image 3105 of Paragraph 0102, Paragraph 0123 and FIGS. 31-35), (5) an upper face region (e.g., the upper face region of Paragraph 0123 and FIGS. 31-35), (6) a lids region (e.g., the upper face region including the upper and lower eyelids in the image and the upper face region also including eyebrows of Paragraph 0107, Paragraph 0123 and FIGS. 31-35), (7) an eyes region (e.g., the upper face region including the eyes or the eyes region of Paragraph 0123 and FIGS. 31-35), (8) a neck regions (e.g., the landmarks associated with the neck region of FIG. 27, FIG. 33-35), (9) a lip extras region (e.g., the lip corners of Paragraph 0101 or a chin position of the mouth shape networks of Paragraph 0123 and FIG. 31 and/or the side of a cheek of Paragraph 0091), and (10) a tongue region (e.g., the landmarks associated with the mouth region including tongue inside the mouth of Paragraph 0102 and FIG. 35). 
In other words, Bhat teaches at FIGS. 31-35 and Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils. 

Re Claim 3: 

Bhat further teaches the claim limitation that the jaw region comprises a region corresponding to a jaw bone (e.g., the jaw opening of Paragraph 0123 and FIGS. 31-35), the lower face region comprises a region corresponding to a nose and portions of cheeks above a jaw line (e.g., the mouth region and nostrils of Paragraph 0123 and FIGS. 31-35), the lips region comprises a region corresponding to lips (e.g., the lips region of Paragraph 0123 and FIGS. 31-35), the funneler region comprises a region corresponding to an area corresponding to the lips (e.g., the lips region including the landmark 3110 in the image 3105 of Paragraph 0102, Paragraph 0123 and FIGS. 31-35), a region above the jaw (e.g., any region having the landmarks above the jawline of the beard of FIG. 33 or above the jaw opening of Paragraph 0123 in FIG. 35, e.g., the landmarks 3102 of FIG. 33 align with the while the landmarks 3110 align with jawline in the beard), and a region below the lower face region (e.g., a region below the chin or the lower face region in FIG. 33 such as the neck region), 
e.g., the upper face region of Paragraph 0123 and FIGS. 31-35), the lids region comprises a region corresponding to one or more eyelids (e.g., the upper face region including the upper and lower eyelids in the image and the upper face region also including eyebrows of Paragraph 0107, Paragraph 0123 and FIGS. 31-35), the eyes region comprises a region corresponding to one or more eyes (e.g., the upper face region including the eyes or the eyes region of Paragraph 0123 and FIGS. 31-35), the neck region comprises a region corresponding to a neck (e.g., the landmarks associated with the neck region of FIG. 27, FIG. 33-35), the lip extras region comprises a region corresponding to temple veins, chin lines, or ear or cheek movements (e.g., the lip corners of Paragraph 0101 or a chin position of the mouth shape networks of Paragraph 0123 and FIG. 31 and/or the side of a cheek of Paragraph 0091), or the tongue region comprises a region corresponding to a tongue (e.g., the landmarks associated with the mouth region including tongue inside the mouth of Paragraph 0102 and FIG. 35). 
In other words, Bhat teaches at FIGS. 31-35 and Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the solver order comprises a first subregion of a face and a second subregion of the face, the first subregion comprising a lower area of the face and the second subregion comprising an upper area of the face, the upper area smaller than the lower area.
Bhat further teaches the claim limitation that the solver order comprises a first subregion of a face and a second subregion of the face, the first subregion comprising a lower area of the face and the second subregion comprising an upper area of the face, the upper area smaller than the lower area (Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that at least one of the ordered optimizations comprises a constrained optimization by linear approximation (COBYLA) technique.
However, Bhat in view of Ma further teaches the claim limitation that at least one of the ordered optimizations comprises a constrained optimization by linear approximation (COBYLA) technique (Ma teaches at Paragraph 0082 that Equation 4 is a non-linear optimization problem due to the rotation variables. It is possible to use constrained non-linear optimization techniques to solve it. The Jacobian matrix for Equation 4 should be very similar to the one from any linear deformable model. The optimal rigid transformation can be solved with singular value decomposition and the weights can be solved with constrained quadratic programming and at Paragraph 0107 that the blend-shape optimization process is implemented in Python…the QP solver in CVXOPT and the sparse linear solver based on LU decomposition in SciPY are used to solve Equation 5 and 10 respecitvely. 
Bhat teaches at Paragraph 0121 that the rig parameters are solved to match every image or frame in the video images by a process similar to the processed described above with regards to generating the customized rig…a 3D surface is tracked by solving the optimizing equation for the rig parameters. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the adjusted one or more facial rig parameters comprise facial action coding system action units.
However, Bhat further teaches the claim limitation that the adjusted one or more facial rig parameters comprise facial action coding system action units (Bhat teaches at Paragraph 0122 that using the shape is defined by FACS blend shape basis for the customized 3D generative animation model and at Paragraph 0115 that the final step is to resolve the FACs blend shape basis to best fit the tracked surface to optimize the rig and at Paragraph 0112 that the rig is a set of standard FACS blend shapes).
Re Claim 7: 

However, Bhat further teaches the claim limitation that an output facial rig parameter from a first facial subregion in the solver order is used as an input facial rig parameter for a second, subsequent subregion in the solver order (Bhat teaches at Paragraph 0111 that a rigging process 510 sets the rig to the customized static 3D model based on the tracked motion of the shapes. The result and/or animation-ready 3D model incorporating a rig that may be manipulated with standardized animation sliders and/or parameters. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that to reduce the error metric, the hardware processor is programmed to use a constrained optimization by linear approximation (COBYLA) technique.
However, Bhat in view of Ma further teaches the claim limitation that to reduce the error metric, the hardware processor is programmed to use a constrained optimization by linear approximation (COBYLA) technique (Ma teaches at Paragraph 0082 that Equation 4 is a non-linear optimization problem due to the rotation variables. It is possible to use constrained non-linear optimization techniques to solve it. The Jacobian matrix for Equation 4 should be very similar to the one from any linear deformable model. The optimal rigid transformation can be solved with singular value decomposition and the weights can be solved with constrained quadratic programming and at Paragraph 0107 that the blend-shape optimization process is implemented in Python…the QP solver in CVXOPT and the sparse linear solver based on LU decomposition in SciPY are used to solve Equation 5 and 10 respecitvely. 
Bhat teaches at Paragraph 0121 that the rig parameters are solved to match every image or frame in the video images by a process similar to the processed described above with regards to generating the customized rig…a 3D surface is tracked by solving the optimizing equation for the rig parameters. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the plurality of subregions is based at least in part on facial action coding system (FACS) taxonomy.
However, Bhat further teaches the claim limitation that the plurality of subregions is based at least in part on facial action coding system (FACS) taxonomy (Bhat teaches at Paragraph 0058 that the rig can be generated by applying a standard set of FACS blend shapes to a mesh of the static 3D model of the head….the motion of one or more landmarks and/or 3D shapes in visible video can be tracked and the blend shapes of the static 3D model video recomputed based on the tracked landmarks and/or to provide a customized rig for the 3D model.  
Bhat teaches at Paragraph 0122 that using the shape is defined by FACS blend shape basis for the customized 3D generative animation model and at Paragraph 0115 that the final step is to resolve the FACS blend shape basis to best fit the tracked surface to optimize the rig and at Paragraph 0112 that the rig is a set of standard FACS blend shapes. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the termination criterion comprises the error metric being reduced to below a threshold error or a maximum number of iterations being achieved.
Bhat teaches at Paragraph 0115 that the final step is to resolve the FACS blend shape basis (rig) to best fit the tracked surface as expressed in the following equation to optimize the rig. It is inherent that solving the equation in Paragraph 0115 requires iterative process for the rig parameters. 
Bhat further teaches a sequence of ordered optimizations including the mouth solve stage and the upper face solve stage for iteratively solving a subset of rig parameters. 
Bhat implicitly teaches the iterative optimization of a set of rig parameters while Ma explicitly teaches an iterative optimization processing for adjusting a set of rig parameters. 
Ma teaches the claim limitation that the termination criterion comprises the error metric being reduced to below a threshold error or a maximum number of iterations being achieved (Ma teaches at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig) and at Paragraph 0078 that the method of present specification gradually improves blend-shape weights, head rigid motion, blend-shape offsets (rig parameters) and the neutral pose by iterating over a plurality of steps until there is no significant improvement over all of the variables). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have optimized the set of rig parameters forming the blend-shape model for animation of a virtual character (avatar) to match the input face image until a convergence criteria is met. One of the ordinary skill in the art would have been motivated to have optimized 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the error metric comprises a minimization function in the form of an L2 norm or a Hausdorff distance.
Bhat further teaches the claim limitation that the error metric comprises a minimization function in the form of an L2 norm or a Hausdorff distance (Bhat teaches at Paragraph 0121 that the rig parameters are solved to match every image or frame in the video images by a process similar to the processed described above with regards to generating the customized rig…a 3D surface is tracked by solving the optimizing equation for the rig parameters).
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the subject comprises a human being, a non-human animal, or a personified object. 
Bhat further teaches the claim limitation that the subject comprises a human being, a non-human animal, or a personified object (Bhat teaches at Paragraph 0053 image data including an image of a face is captured using an image capture device on a user device). 

Re Claim 20: 
The claim 20 is in parallel with the claim 1 in a method form. The claim 20 is subject to the same rationale of rejection as the claim 1. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. US-PGPUB No. 2018/0174348 (hereinafter Bhat) in view of Ma et al. US-PGPUB No. 2018/0033189 (hereinafter Ma) and Beeler et al. US-PGPUB No. 2015/0213307 (hereinafter Beeler). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the hardware processor is further programmed to label the facial rig parameters as corresponding to an emotion or an expression. 
Bhat at least suggests the claim limitation that the hardware processor is further programmed to label the facial rig parameters as corresponding to an emotion or an expression (Bhat teaches at Paragraph 0118 that general sets of rig parameters may be determined by using…emotions and/or other stimuli). 
Beeler teaches the claim limitation that the hardware processor is further programmed to label the facial rig parameters as corresponding to an emotion or an expression (Beeler teaches at Paragraph 0035 that face animation is typically performed using a blend-shape face rig which consists of a set of face shapes that span the range of desired expression of the character). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have recognized that Bhat’s blend-shape face rig comprises a set of face shapes that span the range of desired expressions of the character. One of the ordinary skill in the art would have been motivated to have provided the face animation based on the blend-shapes characterizing the range of desired facial expressions. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613